People v Robinson (2020 NY Slip Op 03035)





People v Robinson


2020 NY Slip Op 03035


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
ANGELA G. IANNACCI, JJ.


2017-04974
 (Ind. No. 2097/11)

[*1]The People of the State of New York, respondent,
vAnthony Robinson, appellant.


Del Atwell, East Hampton, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Lauren Tan, Marion Tang, and Glenn Green of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (John J. Toomey, J.), dated March 21, 2017, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered May 8, 2013, convicting him of robbery in the first degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant's motion pursuant to CPL 440.10 to vacate his judgment of conviction, made on the ground of ineffective assistance of counsel. The defendant was in a position to adequately raise his current ineffective assistance of counsel argument in his two previous motions pursuant to CPL 440.10, but did not do so (see CPL 440.10[3][c]; People v Huggins, 130 AD3d 1069). In addition, the defendant failed to establish good cause that would merit granting the motion (see CPL 440.10[3]; see also Strickland v Washington, 466 US 668; People v O'Kane, 30 NY3d 669; People v Baldi, 54 NY2d 137).
RIVERA, J.P., BALKIN, LEVENTHAL and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court